The court providently exercised its discretion in declining to grant defendant a downward departure to level one (see People v Cintron, 12 NY3d 60, 70 [2009], cert denied 558 US 1011 [2009]; People v Mingo, 12 NY3d 563, 568 n 2 [2009]). The risk assessment instrument adequately took into account the absence of a prior sex crime and defendant’s prison record. Further, neither defendant’s age (late 40s) nor any of the other factors he relied on warranted a downward departure in light of the seriousness of his offense against two very young children (see e.g. People v Thomas, 105 AD3d 640 [1st Dept 2013], lv denied 21 NY3d 863 [2013]). Concur — Tom, J.P., Saxe, Moskowitz, Gische and Clark, JJ.